UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 16, 2008 DOLLAR TREE STORES, INC. (Exact name of registrant as specified in its charter) VIRGINIA (State or Other Jurisdiction of Incorporation) 0-25464 54-1387365 (Commission File Number) (I.R.S. Employer Identification No.) 500 Volvo Parkway Chesapeake, VA 23320 (Address of Principal Executive Offices and Zip Code) (757) 321-5000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Director Compensation On January 16, 2008, the Company’s Board of Directors established a new policy for director compensation based on recommendations by the Nominating and Corporate Governance Committee.The new policy offers a total compensation package that the Board believes is commensurate with other public retailers and better aligns director and shareholder interests.The Company is filing this Current Report on Form 8-K to disclose the changes to director compensation, as further described below. Director compensation is established by the Board of Directors and periodically reviewed.For 2007, each non-employee director – that is, every director other than Macon Brock and Bob Sasser – received an annual retainer of $80,000.In addition, the audit committee chair received $8,000 and audit committee members received $4,000; the other committee chairs and committee members received $4,000 and $2,000, respectively.Under our 2003 Director Deferred Compensation Plan, directors may elect to invest their cash fees in our common stock, options or an interest-bearing cash account. Beginning at the 2008 Annual Meeting of Shareholders, the Board has determined that each non-employee director will receive an annual retainer of $100,000, payable quarterly.In addition, the audit committee chair will receive $15,000 and audit committee members will receive $10,000; the other committee chairs and committee members will receive $7,500 and $5,000, respectively.The Lead Director will receive an additional $10,000. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) Appointment of Directors On January 16, 2008, the Board of Directors appointed Mr.
